DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (US 2005/0264052) in view of Dellanno (US 6,820,930, hereinafter referred to as Dellanno ‘930).  Dellanno discloses, “In a further embodiment of the head-neck restraint, as shown in FIG. 4, core body 129 may comprise a blow-molded plastic body 141, whereby the body is characterized by an external flexible surface 143 and a hollow interior 145 having a restricted passageway or vent 149 to ambient. Body 141 thus is analogous in its mechanical properties to blow molded beverage containers, such as a blow molded gallon milk container. Under impact forces the body 141 again acts as a crush zone by deforming inwardly in accordance with the impressed force pattern. As body 141 deforms the air from interior 145 exhausts through vent 149.  The vent is sufficiently restricted that collapse is controlled so as to maintain the essential cervical lordosis of the seated passenger. There is no tendency for rapid rebound, but rather air will slowly reenter through vent 149 following its initial collapse, so that the body 141 is restored for subsequent use. Body 141 thus acts to absorb the impact energy 
With regard to claim 1 - A vehicle seat for supporting an occupant in a vehicle, the vehicle seat comprising: 
a backrest 103 having a front surface adapted to support a torso of the occupant 101, a rear surface spaced apart from the front surface, and an interior located between the front surface and the rear surface; 
a headrest 105 coupled to the backrest 103, the headrest 105 adapted to engage a head of the occupant when the vehicle receives a rear-end impact; and 
a collapsible member 141 in the interior of the seat; 
whereby when the vehicle receives a rear-end impact, the occupant is pressed against the seat increasing pressure within the collapsible member 141, whereupon the collapsible member collapses in response to the increased pressure from the occupant to cause the collapsible member to deflate allowing the torso and head of the occupant to conjointly move toward the back surface of the backrest and the headrest (see the passage above).
Though Dellanno discloses an energy absorbing zone disposed in the backrest of the vehicle seat, Dellanno fails to explicitly disclose the collapsible member as being disposed within the backrest of the seat.  Dellanno ‘930 teaches a seat similar to that of Dellanno.  However, the seat of Dellanno ‘930 is one in which the headrest and backrest form a single unit comprising a collapsible bladder disposed there within.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the seat of Dellanno with the teaching of Dellanno ‘930 such that the seatback and headrest form one single piece with a collapsible bladder in it to assure that the thoracic and lumbar spine portion of the passenger are decelerated with the cranium and cervical spine during a rear end impact.

With regard to claim 2, Dellanno discloses wherein the collapsible member 141 is a bladder having an interior chamber adapted to contain a volume of a gas and a venting mechanism 149 for venting selectively gas from the chamber of the bladder and the venting mechanism 149 vents gas from the bladder such that the bladder 141 collapses in response to the occupant compressing the bladder during the rear-end impact;
wherein the bladder 141 is formed from a flexible material.

With regard to claim 3, Dellanno discloses wherein the bladder 141 includes a front wall 143 and a spaced apart rear wall, the interior chamber being located between the front wall and the rear wall (Fig. 4).

With regard to claim 4, Dellanno discloses wherein the bladder 141 includes one or more walls, the venting mechanism 149 being located in a wall of the bladder.

With regard to claim 6, Dellanno discloses wherein the venting mechanism 149 comprises a valve 86A in fluid communication with the interior chamber of the bladder 141, the valve adapted to allow venting of gas from the bladder when a force is applied to the bladder.  In this regard, Dellanno discloses the vent as such: “As body 141 deforms the air from interior 145 exhausts through vent 149. the vent is sufficiently restricted that collapse is controlled so as to maintain the essential cervical lordosis of the seated passenger. There is no tendency for rapid rebound, but rather air will slowly reenter through vent 149 following its initial collapse, so that the body 141 is restored for subsequent use (¶ [0049])”.  Thus, vent 149 acts as a valve member for restricting the flow of gas in and out of the bladder.  Without further definition of the valve, the vent is thus able to read on this limitation.

With regard to claim 7, Dellanno discloses wherein the bladder 141 includes a front wall 143, a rear wall spaced apart from the front wall, a bottom wall extending between the front wall and the rear wall, and a top wall extending between the front wall and the rear wall, the interior chamber of the bladder being located between the front wall, rear wall, bottom wall, and top wall (see Fig. 4).

With regard to claim 9, Dellanno discloses wherein the backrest includes a frame located in the interior of the backrest 103, the energy absorbing zone being located between the frame and the front surface of the backrest (see Fig. 3).

With regard to claim 10, Dellanno and Dellanno ‘930 both disclose the bladder as being at least partially located at the top of the back rest.

With regard to claim 11, Dellanno ‘930 teaches wherein the headrest is coupled to the frame (the portion to which skin 215 is attached in Fig. 2) of the backrest, such that the headrest remains stationary with respect to the frame when the vehicle receives a rear-end impact.  As noted above, the headrest and backrest taught by Dellanno ‘930 form a single unit.

With regard to claim 12, Dellanno discloses wherein the bladder is formed from a plastic material (¶ [0049]).

With regard to claim 13, Dellanno discloses wherein the bladder 141 is selectively collapsible from an expanded condition to a collapsed condition.



With regard to claim 17, Dellanno discloses wherein the bladder is made from a flexible material (see passage in rejection to claim 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dellanno in view of Dellanno ‘930, and further in view of Totani et al (US 8,596,432).  Dellanno and Dellanno ‘930 fail to explicitly disclose wherein the venting mechanism comprises a heat seal formed in a wall of the bladder, the heat seal adapted to rupture and thereby allow the venting of gas from the bladder when a force is applied to the bladder.  Totani teaches a shock absorbing mechanism for a vehicle comprising a gas filled bladder, wherein the gas filled bladder includes a sealing member and wherein, when pressure is applied to the bladder: “resultant inner pressure is transmitted to the sealing member 35 through the through holes 34, and consequently the sealing member 35 ruptures when the inner pressure exceeds a predetermined value so that the through holes 34 open up”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bladder of Dellanno and Dellanno ‘930 with the teaching of Totani such that the vent includes a sealing member that ruptures with the internal pressure within the bladder reaches a predetermined amount to allow for more control over how much pressure will cause the bladder to collapse.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dellanno in view of Dellanno ‘930.  Dellanno and Dellanno ‘930 fail to explicitly disclose wherein the rear wall of the bladder is spaced apart from the front wall of the bladder by approximately 20mm.  It would have been obvious to one . 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno and Dellanno '930.  Dellanno and Dellanno ‘930 fail to explicitly disclose wherein the bladder collapses in less than about 35 milliseconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to collapse the bladder in less than 35 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claims overcame the previous rejections.  However, an updated search provided the above references, which read on the claims as currently written.  Examiner is open to further discussion of possible amendments to the claim language in hopes of expediting prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 10, 2021


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616